United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-1556
                                     ___________

City of Urbandale, Iowa,                  *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Roberta Whitson,                          *
                                          *      [UNPUBLISHED]
              Appellant.                  *
                                     ___________

                                                   Submitted:    June 27, 1997
                                                       Filed:    July 17, 1997
                                     ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


      After the City of Urbandale petitioned an Iowa state court to enjoin Roberta
Whitson from continuing to construct a building in violation of certain City ordinances,
Whitson sought to remove the action to federal court pursuant to 28 U.S.C. § 1443.
Upon the City’s motion, the district court1 remanded the action to state court and
denied Whitson's motion for reconsideration. This appeal followed.

      We have jurisdiction to review an order remanding a case that was removed
pursuant to § 1443. See 28 U.S.C. § 1447(d); Quackenbush v. Allstate Ins. Co., 116




      1
        The HONORABLE RONALD E. LONGSTAFF, United States District Judge
for the Southern District of Iowa.
S. Ct. 1712, 1718-20 (1996). Turning to the merits, we conclude Whitson failed to
show any grounds to support removal under § 1443, see Georgia v. Rachel, 384 U.S.
780, 788, 803 (1966); Thornton v. Holloway, 70 F.3d 522, 523 (8th
Cir. 1995), and that the district court did not abuse its discretion in denying
Whitson's motion to reconsider, see Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th
Cir. 1988).

      Accordingly, we affirm.

      A true copy.

            Attest:

                   CLERK,       U.   S.     COURT    OF    APPEALS,       EIGHTH
CIRCUIT.




                                          -2-